Case 1:19-mj-01234-RT Document12 Filed 11/27/19 Pagelof1 PagelD#: 39

AO 94 (Rev. 06/09) Commitment to Another District

 

FILED IN THE
UNITED SEES USES COURT <5 STATES DISTRICT COURT
or the “is

District of Hawaii

    

 

a)
United States of America ) at kand_ (om!
¥ ) ~~ SUE BEITIA, CLERK

) Case No. 19-01234 RT i ies
Loren M. Okamura ) 1

) Charging District’s ™

Defendant ) Case No. 1:19-cr-00100
COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the District of Utah
(ifapplicable) Northern division. The defendant may need an interpreter for this language:

 

 

The defendant: © will retain an attorney.

CO is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptl smit the papers and_amy bail to the charging district.

Date: zl )

=

~~
\udge ‘signature

Kenneth J. Mansfield, U.S. Magistrate Judge

Printed name and title

 
